UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6997


EMMETT RAY NALL,

                Petitioner - Appellant,

          v.

WARDEN CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:12-cv-02375-JFA)


Submitted:   August 20, 2013                 Decided:   August 27, 2013


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmett Ray Nall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Emmett Ray Nall, a state prisoner, seeks to appeal the

district      court’s    order     accepting       the    recommendation         of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.                 The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating         that

reasonable      jurists        would    find      that    the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner         must

demonstrate      both    that     the    dispositive          procedural   ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Nall has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with   oral       argument     because      the      facts   and        legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3